Citation Nr: 0504394	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  00-24 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC


THE ISSUES

1.  Entitlement to service connection for claimed peripheral 
vascular disease.  

2.  Entitlement to service connection for claimed bilateral 
knee degenerative joint disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1961 to 
October 1963.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the RO dated in December 
1999 and August 2000.   

The Board remanded the case for additional development of the 
record in September 2003.  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The veteran did not manifest complaints or findings 
referable peripheral vascular disease or degenerative joint 
disease of either knee in service or many years thereafter.  

3.  Neither the bilateral knee degenerative joint disease nor 
peripheral vascular disease is shown to be due to any event 
or incident in service.  




CONCLUSIONS OF LAW

1.  The veteran's peripheral vascular disease is not due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  The veteran's bilateral knee degenerative joint disease 
is not due to disease or injury that was incurred in or 
aggravated by service; nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104; 
38 C.F.R. §§ 3.303, 3.307, 3.309.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and amended by Pub. L. No. 108-183, 
§§ 701(a),(b); 117 Stat. 2651 (Dec. 16, 2003) (codified at 
38 U.S.C.A. §§ 5102, 5103(b) (West Supp. 2004)), redefined VA 
's duty to assist a veteran in the development of a claim.  

VCAA requires VA to notify claimants of the evidence needed 
to substantiate their claims, of what evidence they are 
responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In a letter dated in November 2003, the RO notified the 
veteran of the evidence needed to substantiate his claim and 
offered to assist him in obtaining any relevant evidence.  
The letter gave notice of what evidence the veteran needed to 
submit and what VA would try to obtain.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

Because this case was pending when VCAA was enacted, the 
notice was provided after the initial decisions.  The 
Pelegrini Court noted that it did not intend to void RO 
decisions made prior to proper VCAA notice.  It provided a 
remedy for delayed notice, which was a remand for the RO to 
provide the necessary notice, or for the Board to provide 
reasons and bases as to why the veteran was not prejudiced by 
the lack of notice.  Pelegrini v. Principi, at 120, 122-124.  
The required VCAA notice was ultimately provided by the RO in 
the November 2003 letter.  

The Pelegrini Court expressed the view that a VCAA notice 
letter consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must also tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini v. Principi, at 121.  

In the letter, the RO informed the veteran of the evidence he 
needed to submit.  The RO specifically requested that the 
veteran provide it with enough information about records to 
support his claim so that they could request them from the 
person or agency who has them.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  

The veteran's service medical records have been obtained.  
Although the veteran asserts that they are incomplete and 
that the National Personnel Records Center (NPRC) has 
informed him that his records were destroyed in the 1973 
fire, there is no direct indication from NPRC that the 
records obtained by VA are incomplete.  

VA has obtained all known treatment records.  There are no 
other identified outstanding records that could be relevant 
to the veteran's appeal for service connection.  The veteran 
was afforded a VA examination in March 2003.  

The Board finds that the veteran has been provided with the 
required notice and that all indicated development has been 
completed.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).  
Any defect in notice in this case must be considered to be 
harmless.  


Pertinent Criteria

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski , 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


Factual Background

The veteran asserts that he developed peripheral vascular 
disease and bilateral knee degenerative joint disease as a 
result of an injury sustained while in service.  In a private 
medical record, he reported having had an engine falling on 
to his lower torso and legs when he and fellow crewmen were 
attempting to lift it on to a trunk bed.  

The veteran stated that he went to sick call afterwards 
because of numbness in his lower extremities and a laceration 
of the right knee.  He reported being treated with physical 
therapy for two months for the lower extremities and right 
knee problems.  He stated that he continued to have problems 
with his left leg off and on.  

The veteran's August 1963 separation examination shows no 
indication of peripheral vascular disease or a knee 
complaints or findings.  The veteran reported that he did not 
have cramps in his legs or lameness.  He reported that he did 
not have swollen or painful joints; arthritis or rheumatism; 
"trick" or locked knee; or bone,  joint, or other 
deformity.  The veteran also reported that he had not 
consulted or been treated by clinics, physicians, healers, or 
other practitioners within the past 5 years.  An examination 
of his vascular system, lower extremities, and 
musculoskeletal system was reported to be normal.  

The first mention of vascular problems arises in an April 
1998 VA treatment record when the veteran complained of 
having an ulcer above his left ankle.  While being treated 
for the ulcer in June 1998, the veteran reported a 2 year 
history of calf pain.  The veteran received treatment for the 
ulcer through January 1999.  

In November 1999, M. Nadler, M.D., submitted a letter 
regarding the veteran's peripheral vascular disease.  Dr. 
Nadler stated that the veteran's peripheral vascular disease 
was significant, affecting the left lower and right lower 
extremity.  Due to the severity of the disease in the left 
leg, he stated that the veteran suffered from leg pain on 
walking short distances.  

In April 2000, Dr. Nadler submitted a letter regarding the 
veteran's bilateral knee degenerative joint disease.  He 
stated that the degenerative joint disease caused pain and 
limited mobility of both knees.  He opined that, since the 
veteran had had initial knee injuries while in the service, 
he suspected that the degenerative joint disease was related 
to those events.  

Dr. Nadler included a radiology report dated in February 2000 
with his letter.  The x-ray report showed small posterior 
patellar spurs, as well as prominence of the intercondylar 
eminences, more marked on the left due to early degenerative 
change.  Cystic changes were noted in the patellae, as well 
as the anterior surface of the femoral condyles believed to 
be secondary to degenerative change.  The impression was that 
of bilateral degenerative osteoarthritis.  

In July 2001, an opinion was submitted by J. A. Donahue, Jr., 
M.D. who stated that minimal medical records were available 
for review and only recent records from the VA hospital had 
been reviewed.  The veteran was not examined.  

Dr. Donahue stated that the veteran sustained a crushing 
injury to his lower extremities in service.  He stated that, 
with that type of soft tissue injury and injury to the knees 
over time, the veteran had deteriorated and developed 
arthritis of the left knee and vascular problems.  He also 
stated that with this type of injury the long term results 
were hard to predict.  Dr. Donahue determined that it was 
probable that the veteran's claimed in-service injury 
contributed to the gradual deterioration of his lower 
extremities, particularly his knees.  

The veteran was afforded a VA examination in March 2003.  The 
examiner reported reviewing the claims file.  In regards to 
peripheral vascular disease, the examiner noted that it was 
diagnosed in 1999 on the basis of an ABI study.  The veteran 
was diagnosed as having moderate peripheral vascular disease 
on the right and moderate to severe peripheral vascular 
disease on the left.  

The VA examiner noted the absence of evidence of peripheral 
vascular disease on the 1963 separation examination and the 
absence of any records that mention an injury to the lower 
extremity or torso.  The examiner opined that it was unlikely 
that the peripheral vascular disease was related to or 
initiated during military service.  

In regards to the bilateral knee disorder, the VA examiner 
noted the veteran's complaints of pain.  He also noted that 
the February 2000 x-ray study showed bilateral degenerative 
osteoarthritis in his knees.  He stated that there was no 
indication of any knee problems on the veteran's discharge 
physical examination.  

In a May 2004 addendum, the VA examiner stated that there was 
no mention of any injury or disease during military service 
that could have caused the veteran's degenerative arthritis 
later in life.  The discharge physical did not find any 
physical abnormalities of the veteran's knees or complaint by 
the veteran of any knee or leg problems.  Therefore the 
examiner opined, he could find no relationship between the 
veteran's present problems and his military service.  


Analysis

I.  Peripheral vascular disease

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Gilpin v. West, 155 F. 
3d 1353 (Fed. Cir. 1998) (holding that a showing of current 
disability was required for a grant of service connection).  

With regard to the elements necessary for a grant of service 
connection, the evidence clearly shows a current disability.  
Dr. Nadler and the VA examiner have both diagnosed peripheral 
vascular disease in the lower extremities with left calf 
pain.  However, the competent evidence when viewed in its 
entirety does serve to show that the current peripheral 
vascular disease is due an injury or other event in service.  

The VA examiner concluded that it is unlikely that the 
peripheral vascular disease was related to military service 
because there was no evidence of the disability in service or 
for many years thereafter.  

Although Dr. Donahue opined that a soft tissue injury could 
deteriorate over time and cause the development of vascular 
problems, there was no report or other indication of such an 
injury or related manifestations in service or until the 
veteran filed his claim for compensation benefits.  

The Board finds the VA examiner's opinion to be more 
probative, because the examiner had the opportunity to both 
review the entire record and examine the veteran.  Dr. 
Donahue clearly stated that he only reviewed recent records 
from the VA hospital and did not examine the veteran.  

Further, some of the history that Dr. Donahue considered also 
appears to be inaccurate.  For instance, he reported that the 
veteran received two months of physical therapy for injuries 
to his lower extremities and right knee.  

The service medical records do not document these injuries or 
treatments or report them in his separation examination.  In 
August 1963, the veteran specifically reported that he had 
not been treated by clinics, physicians, healers or other 
practitioners in the last 5 years.  An assessment based on an 
inaccurate history is of no probative value.  Boggs v. West, 
11 Vet. App. 334, 345 (1998); see also Kightly v. Brown, at 
205-06 (1994; Reonal v. Brown, 5 Vet. App. 458, 460-61 
(1993).  

There is no competent evidence against the VA examiner's 
opinion.  In Accordingly, the Board finds that the evidence 
is against finding that the veteran's current peripheral 
vascular disease is due to an injury or other demonstrated 
event of military service.  Therefore service connection for 
this disability is not warranted.  

Although the veteran has expressed the opinion that his 
peripheral vascular disease is a result of an in-service 
injury, as a lay person, he is not competent to offer an 
opinion as to medical causation.  See Espiritu v. Brown, 2 
Vet. App. 492 (1992).  

As the preponderance of the evidence is against the veteran's 
claim of service connection, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.  Bilateral knee degenerative joint disease

There is clear medical evidence that the veteran has 
bilateral degenerative osteoarthritis of the knees.  

However, the VA examiner determined on review of the entire 
record that there was no relationship between the currently 
demonstrated bilateral knee disability and the reported 
injury in his military service.  The examiner based this 
determination, in part, on the lack of any physical 
abnormalities of the veteran's knees at the time he was 
discharged or for many years thereafter.  

Dr. Nadler stated that he suspects that the veteran's 
degenerative joint disease was related to knee injuries in 
service, but there was no mention of any injury to the knee 
in the available service medical records, to include the 
August 1963 separation examination.  There is also no 
indication that Dr. Nadler reviewed the veteran's claims 
folder.  

Dr. Donahue has opined that the veteran sustained an injury 
in service that contributed to the gradual deterioration of 
his knees.  As previously indicated, Dr. Donahue did not 
examine the veteran or review the entire medical record.  As 
mentioned above, an assessment based on an inaccurate history 
is of no probative value.  Boggs, at 345; see also Kightly, 
at 205-06; Reonal, at 460-61.  

The Board finds the VA examiner's opinion to be more 
probative than Dr. Nadler's statement or the opinion provided 
by Dr. Donahue.  The examiner had the opportunity to review 
the entire record and examine the veteran.  

Accordingly, the Board finds that the evidence is against 
finding that the veteran's bilateral knee degenerative joint 
disease is due to an injury or other incident of his military 
service.  Therefore service connection for this disability is 
not warranted.  

Although the veteran has expressed the opinion that his 
degenerative joint disease is a result of an in-service 
injury, as a lay person, he is not competent to offer an 
opinion as to medical causation.  See Espiritu, 2 Vet. App. 
492.  Again, the Board notes that the veteran's statements 
about the nature and extent of the claimed injuries in 
service are not supported by the other competent evidence in 
the record.  

As the preponderance of the evidence is against the claim of 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. 49.  



ORDER

Service connection for peripheral vascular disease is denied.  

Service connection for bilateral knee degenerative joint 
disease is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs


